t c no united_states tax_court jeffrey r king and sabrina m king petitioners v commissioner of internal revenue respondent jimmy r lopez and suzy o lopez petitioners v commissioner of internal revenue respondent docket nos filed date l and k are the biological parents of m who was born in l and k have never been married to each other in k executed a form_8332 release of claim to exemption for child of divorced or separated parents in favor of l for the taxable_year and all years thereafter l claimed dependency_exemption deductions for m for the tax years through and attached the form_8332 to his returns for those years beginning with the taxable_year k has claimed a dependency_exemption deduction for m on her tax returns r issued notices of deficiency to l and k disallowing the deductions for and l and k lived apart at all times during the years in issue m lived with k at all times during the years in issue held a dependency_exemption deduction is allowed for a parent who provides over half of a child’s support during the taxable_year in the case of parents who are divorced who are separated under a written_separation_agreement or who live apart at all times during the last months of the calendar_year the parent having custody for a greater portion of the year is treated as providing over half of the child’s support sec_152 i r c this parent is entitled to the deduction unless he or she signs a written declaration that he or she will not claim the child as a dependent sec_152 i r c the declaration may apply to year a set number of years or all future years because l and k lived apart at all times during the last months of and and k executed the form_8332 releasing her claim to exemptions for the years in issue l is entitled to the deductions jeffrey r king and sabrina m king pro sese jimmy r lopez and suzy o lopez pro sese mary tseng klaasen for respondent goeke judge respondent determined deficiencies in income_tax for petitioners jeffrey r king and sabrina m king mr king and mrs king respectively the kings collectively of dollar_figure and dollar_figure for the taxable years and respectively in a separate notice_of_deficiency respondent determined deficiencies in income_tax for petitioners jimmy r lopez and suzy o lopez mr lopez and mrs lopez respectively the lopezes collectively of dollar_figure and dollar_figure for the taxable years and respectively the issue for decision is which petitioners are entitled to dependency_exemption deductions under section for the taxable years and for the biological daughter of mr lopez and mrs king we hold that the lopezes are entitled to the deductions because the special support_test under sec_152 can apply to parents who have never married each other mr lopez and mrs king lived apart at all times during the last months of and and mrs king validly released her claim to the exemption for the years in issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts second supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference the kings and the lopezes resided in colorado at the time they filed their respective petitions mr lopez and mrs king are the biological parents of monique desiree vigil monique who was born on date mr lopez and mrs king have never been married to each other mr lopez and mrs king lived apart at all times during and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure for mr lopez timely filed his federal_income_tax return and claimed a dependency_exemption deduction for monique in a letter dated date respondent requested that mr lopez complete a form_8332 release of claim to exemption for child of divorced or separated parents on date mrs king executed a form_8332 in favor of mr lopez for the taxable_year and all years thereafter mr lopez claimed a dependency_exemption deduction for monique for the taxable years through mr lopez attached a copy of the form_8332 executed by mrs king to his tax returns for the years in issue beginning with the taxable_year the year they were married the kings began claiming a dependency_exemption deduction for monique on each of their federal_income_tax returns monique resided with the kings at all times during the calendar years and the lopezes and the kings provided 2the form_8332 mrs king executed was the date version of the form pt i of the form was entitled release of claim to exemption for current_year mrs king completed and signed pt i thereby releasing her claim to the exemption deduction for monique for pt ii was entitled release of claim to exemption for future years in the space specified for the tax_year s the words future years were written mrs king signed the space in pt ii releasing her claim to exemption deductions the general instructions to that version of the form_8332 stated that a parent who might be entitled to claim an exemption deduction for a child could agree to release the claim for the current calendar_year or for future years or both in date the commissioner revised form_8332 and inserted cautionary language stating that the special support_test does not apply to parents who never married each other all of monique’s financial support in and on the basis of the expenditures_for monique established by the record the kings provided over half of monique’s support during these years mr lopez and mrs king have had only sporadic and brief contact with each other since and at no time did she inform him that she wanted or otherwise intended to revoke the release contained in the form_8332 that she executed on date on date respondent issued notices of deficiency to the kings and the lopezes for their taxable years and in order to protect the government from a potential whipsaw respondent determined that neither the kings nor the lopezes were entitled to dependency_exemption deductions under sec_151 the kings and the lopezes timely filed petitions to this court seeking redeterminations because of the common issue sec_3respondent also reduced the lopezes’ child_tax_credit for and on the basis of the determination that the number of their children that could be claimed as dependents was reduced by one resolution of this issue depends on our decision with respect to the issue of which petitioners are entitled to the dependency_exemption deduction for monique with respect to the kings respondent determined that they were entitled to an additional_child_tax_credit for not claimed on their return however because respondent determined that they were not entitled to an exemption deduction for monique the child_tax_credit for was reduced by dollar_figure respondent also reduced the kings’ earned_income_credit for on the basis of the change in the number of allowed exemptions respondent conceded this issue before trial resolution of the child_tax_credit issue for depends on our decision with respect to the issue of which petitioners are entitled to the dependency_exemption deductions for monique presented the cases were consolidated for purposes of trial briefing and opinion opinion the issue for decision is which petitioners are entitled to dependency_exemption deductions for monique for the years in issue as explained below we hold that the lopezes are entitled to the deductions because mr lopez and mrs king lived apart at all times during the last months of and and mrs king released her claim to the dependency_exemption deductions for the years in issue sec_151 provides exemption deductions for qualified dependents of a taxpayer in computing taxable_income a child of a taxpayer is generally a dependent of the taxpayer only if the taxpayer provides over half of the child’s support during the taxable_year sec_152 a special support_test applies to certain parents sec_152 provides sec_152 support_test in case of child of divorced parents etc -- custodial_parent gets exemption --except as otherwise provided in this subsection if-- a a child as defined in sec_151 receives over half of his support during the calendar_year from his parents-- i who are divorced or legally_separated under a decree of divorce or separate_maintenance ii who are separated under a written_separation_agreement or iii who live apart at all times during the last months of the calendar_year and b such child is in the custody of one or both of his parents for more than one-half of the calendar_year such child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year hereinafter in this subsection referred to as the custodial_parent exception where custodial_parent releases claim to exemption for the year --a child of parents described in paragraph shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year for purposes of this subsection the term noncustodial_parent means the parent who is not the custodial_parent if the requirements of sec_152 are met the child is treated as having received over half of his support from the custodial_parent and the custodial_parent is entitled to the dependency_exemption deduction the noncustodial_parent can gain entitlement to the deduction if the custodial_parent executes a valid written declaration under sec_152 releasing the claim to the deduction the declaration may apply to year a set number of years or all future years sec_1_152-4t a q a- temporary income_tax regs fed reg date a validly executed form_8332 satisfies the written declaration requirement the lopezes argue that they are entitled to the dependency_exemption deductions because mr lopez and mrs king lived apart at all times during the years in issue and mrs king signed a written declaration stating that she would not claim monique for and future years respondent and the kings contend that the special support_test of sec_152 does not apply to parents who have never married each other if the special support_test can apply to parents who have never married each other respondent and the kings for different reasons claim that the 4because we have found as a fact that the kings provided over half of monique’s support during the years in issue they would be entitled to the dependency_exemption deductions if sec_152 did not apply to parents who have never married each other form_8332 mrs king executed in did not release her claim to the exemption deductions for the years in issue this case presents an issue that has not been squarely addressed by the court additionally it appears that the commissioner has at times taken inconsistent positions on the matter resolution of the issue requires us to interpret the language of sec_152 in interpreting a statute our purpose is to give effect to congress’s intent 118_tc_494 usually the plain meaning of the statutory language is conclusive united_states v ron pair enters inc u s 5in hughes v commissioner tcmemo_2000_143 and brignac v commissioner tcmemo_1999_387 we applied without discussion of this point sec_152 to parents who had never married each other it does not appear that the commissioner argued in those cases that the statute did not apply 6on brief respondent explained that his current position is based on a litigation_guideline_memorandum issued in chief_counsel_advice date however the commissioner previously issued a field_service_advisory in taking the same position field_service_advice date the advisory stated that a copy of then-current training materials reflected the position taken in that the special support_test did not apply to parents who have never married each other and that the commissioner’s opinion had not changed however in the commissioner issued a field_service_advisory concluding that the special support_test under sec_152 could apply to parents who had never married each other field_service_advice date additionally the version of the form_8332 provided by the commissioner from date until date did not state that the special support_test did not apply to parents who had never married each other ewing v commissioner supra pincite if the statute is silent or ambiguous then we may look to the legislative_history to determine congressional intent 481_us_454 114_tc_324 the legislative_history of a statute is secondary when we can apply the plain meaning of unambiguous text however unequivocal evidence of clear legislative intent may sometimes override a plain meaning interpretation and lead to a different result 118_tc_1 and cases cited thereat 116_tc_165 affd without published opinion 22_fedappx_790 9th cir sec_152 provides that the special support_test applies to parents in three different situations the statute specifically provides that the test applies not only to divorced and certain separated parents but to parents who live apart at all times during the last months of the calendar_year there is no requirement in the statute that parents have married each other before the special support_test can apply sec_152 applies to any parents regardless of marital status as long as they lived apart at all times for at least the last months of the calendar_year respondent contends that the legislative_history of sec_152 supports the interpretation that sec_152 applies only to parents who are married but who live apart although we find the statute unambiguous we have examined the legislative_history and we disagree with respondent regarding its import sec_152 was amended in to add current paragraphs a iii and deficit_reduction_act_of_1984 publaw_98_ sec_423 98_stat_799 before the amendment the special support_test applied only to parents who were divorced or separated under a written_separation_agreement the conference_report accompanying the deficit_reduction_act_of_1984 states that the special support_test was being extended to parents living apart at all times during the last months of the calendar_year h conf rept pincite9 1984_3_cb_1 the reason for the change was to resolve disputes 7respondent also contends that similar live apart language used in other provisions of the internal_revenue_code indicates that the special support_test was meant to apply only to parents who have married each other respondent bases his contention on a statement in the house bill that certain provisions were being amended to provide consistent rules among various interrelated sections concerning family status of individuals living apart h rept part ii pincite we have reviewed the provisions respondent cites but we find that they provide unpersuasive support for respondent’s position especially in light of the plain meaning of sec_152 8this meant that under former sec_152 only parents previously united in marriage came within its ambit radin v commissioner tcmemo_1987_348 9the conference agreement provides a brief discussion of the house bill and states that there was no senate amendment the conference agreement followed the house bill h conf rept pincite9 1984_3_cb_1 without the involvement of the commissioner between parents who both claim the dependency_exemption deduction based on providing support over the applicable thresholds h rept part ii pincite dollar_figure contrary to respondent’s assertions the legislative_history of sec_152 does not provide support for deviating from the plain meaning of the statute that the special support_test can apply to parents who have never married each other neither the house bill nor the conference_report state that the amendment to sec_152 was intended to apply only to married parents indeed applying sec_152 to both married parents and parents who have never married each other is consistent with the stated purpose of resolving dependency disputes without the commissioner’s involvement in cases where parents both claim the dependency_exemption deductions therefore we hold that the special support_test in sec_152 applies in this case this means that mrs king is treated as having provided over half of monique’s support for and and will be entitled to the dependency_exemption deductions unless pursuant to sec_152 she released her claim to the exemption deductions for monique for these years 10see also bramante v commissioner tcmemo_2002_228 citing the legislative_history and stating that the pre-1985 version was often subjective and presented difficult problems of proof and substantiation stipulation of the stipulation of facts states that mrs king executed a form_8332 in favor of mr lopez for taxable_year and all years thereafter despite this stipulation respondent claimed for the first time at trial and subsequently argued on brief that the form_8332 is ambiguous because mrs king did not specify particular future years or write all future yearsdollar_figure the kings also dispute the stipulation claiming that mrs king did not release her claim to the exemption deductions because the form_8332 was signed under duress and she was not aware what the form was until the instant proceeding began rule a generally requires the parties to stipulate to the fullest extent all matters not privileged which are relevant to the case regardless of whether such matters involve fact or opinion or the application of the law to fact stipulations are binding on the parties to the stipulation unless the parties agree otherwise or the court relieves a party from the binding effect where justice requires rule e the parties have 11the notices of deficiency do not discuss the validity of the form_8332 executed by mrs king additionally respondent did not raise this issue in either the answer or the trial memorandum as a ground for denying the dependency_exemption deductions to the lopezes indeed in the trial memorandum respondent indicates that if the special support_test can apply to unmarried parents then mr lopez is entitled to the dependency_exemption deductions unless mrs king can establish that she signed the form_8332 under duress respondent has consistently taken the position that the form was not signed under duress not otherwise agreed to be relieved from the binding effect of stipulation additionally as explained below justice does not require us to disregard the stipulation stipulation states that the release contained in the form_8332 was not just for it was for each and every year after the form_8332 itself clearly demonstrates that mrs king intended to release her claim to exemptions for and all subsequent years and we reject respondent’s new argument that the omission of the word all renders the release ineffectivedollar_figure the kings are also bound by the stipulation however we briefly discuss why their arguments are not grounds for finding that the form_8332 was invalid with respect to the years in issue mrs king’s overall testimony at trial indicates that she was not under duress at the time she signed the form_8332 mrs king testified that mr lopez did not threaten her on the day she executed the form_8332 or otherwise force her to sign the document mrs king’s allegations of abuse involve isolated incidents not contemporaneous with her signing of the form_8332 and do not support a finding under either federal or state law that there was an unlawful threat or pattern of abuse or mental 12in any event we find respondent’s argument that the form_8332 is ineffective because it lacks the word all strained and unpersuasive the words future years written on the form clearly indicate that the claim for the exemption deduction was intended to be released not just for but for each and every year thereafter intimidation that caused her to sign the form under duress see 189_f3d_1221 10th cir 262_f2d_727 9th cir affg in part and remanding in part 29_tc_279 51_tc_116 berger v commissioner tcmemo_1996_76 additionally it was mrs king’s duty to make the appropriate inquiries before she signed the form_8332 permanently releasing her claim to exemption deductions for monique and we will not ignore the properly executed form because she now contends that she did not intend to release her claim for the years in issue see eg 103_tc_200 bramante v commissioner tcmemo_2002_228 therefore we find that mrs king validly released her claim to the exemption deductions for monique for the years in issue and as a result the kings are not entitled to dependency_exemption deductions under sec_151 for monique for the years in issue accordingly the lopezes are entitled to the deductions for the years in issue decision will be entered under rule in docket no decision will be entered for petitioners in docket no
